In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00071-CV

SYDNEY RAYM F/K/A SYDNEY                    §   On Appeal from the 355th District
DETHLOFF, Appellant                             Court

                                            §   of Hood County (C2019119)
V.
                                            §   January 6, 2022

TUPELO MANAGEMENT, LLC,                     §   Memorandum Opinion by Justice
Appellee                                        Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment that awards $51,535 in damages, $21,530.78 in a purchase money

resulting trust, $70,907.50 in attorney’s fees, appellate attorney’s fees, and foreclosure

of Tupelo Management, LLC’s mechanic’s lien to the extent of $51,535. We reverse

the summary judgment as to the remaining $8,000 and remand for further

proceedings consistent with this opinion.
       It is further ordered that Appellant Sydney Raym f/k/a Sydney Dethloff shall

pay all costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell